Case 1:18-cv-00791-ENV-SMG Document 56 Filed 04/16/19 Page 1 of 11 PageID #: 1160


                               S ARFAT Y AND AS S O CI AT E S , P. C.
                                            AT T O R N E Y S AT L AW
                                         1 NORTH SHERRI LANE
                              WESLEY HILLS, NEW YORK 10977
                                       TEL: 845-426-5710
                                       Fax: 845-354-0615

                                                                                  April 16, 2019
Honorable Steven M. Gold
United States Magistrate Judge
United States District Court
Eastern District of New York
Chambers 1217, Courtroom 13-D
225 Cadman Plaza East
Brooklyn, NY 11201

           RE: Pavel Pogodin and Alexander Prokhorov v. Cryptorion Inc., et al.
           Docket No. 18 Civ. 791; Discovery Dispute

Dear Judge Gold,
Our office represents Zurab Tsitsuashvili ("Tsitsuashvili") in the above captioned matter. Plaintiffs
wrote a discovery letter. However, Plaintiffs fail to note their own discovery shortcomings.

Namely, Plaintiffs have failed to properly categorize the documents they have produced, failed to
produce a privilege log, and failed to answer an interrogatory about damages.1 First, I should note,
after my office raised the issue of categorization and privilege issue Plaintiffs raised the same issues as
well with regards to Tsitsuashvili’s production. Tsitsuashvili has already rectified these issues.

Additionally, Plaintiffs state that they will rectify the issue regarding categorization as well, but not
until Friday. The Plaintiffs are deliberately responding slowly as they do not want this issue brought to
the Court’s attention while their letter is pending. In fact, Plaintiffs even noted the timing in an email
to our office.

It is understandable why the Plaintiffs do not want the issue addressed to the Court while their
discovery letter is pending. The documents requested relate to the allegations in the complaint. As is
described in our letter responding to Plaintiffs’ discovery issues, Plaintiffs have failed to state a cause
of action against Tsitsuashvili. If Plaintiffs have to categorize their documents and show how their
damages are calculated (1) it will be clear that Plaintiffs do not have any documents whatsoever
relating to fraud and even the weak allegations in the complaint are solely based on suspicion and (2)
the “fraud” claim has the same damages as the contract claim Plaintiffs are asserting in relation
to Cryptorion and is thus duplicative.




1
    Without a categorization of the documents, my office cannot determine if there are additional discovery deficiencies.
                                                                1
Case 1:18-cv-00791-ENV-SMG Document 56 Filed 04/16/19 Page 2 of 11 PageID #: 1161




Nevertheless, Tsitsuashvili feels that it is important to raise these issues with the Court. It is my
understanding that Tsitsuashvili must write a separate letter for his discovery dispute and thus we
respectfully request the Court compel Plaintiffs to properly respond to the damage calculation
interrogatory, properly categorize their response to documents, and produce a privilege log.

                                                                     Respectfully Submitted,
                                                                     /s/ Jason Lowe




                                                     2
4/16/2019
        Case                          Gmail - Re: POGODIN
                1:18-cv-00791-ENV-SMG Document            et al v. Cryptorion
                                                    56 Filed       04/16/19   et al, Page
                                                                                     - Discovery
                                                                                             3 of 11 PageID #: 1162


                                                                                          Jason Lowe <jasonflowe@gmail.com>



  Re: POGODIN et al v. Cryptorion et al, - Discovery
  Jason F Lowe <jasonflowe@gmail.com>                                                        Fri, Apr 12, 2019 at 3:14 PM
  To: Daniel Akselrod <da@valmandelpc.com>
  Cc: Eli Sarfaty <elisarfaty@gmail.com>, Jason Lowe <jasonflowe@gmail.com>, Eric Wertheim <ew@valmandelpc.com>,
  Peter Adelman <padelman@theadelmanfirm.com>

    Mr. Akselrod,

    1. There is no "at this time". Does your client have any other responsive document? If so, produce them now. If not,
    indicate in your responses that you have no other responsive documents.

    2. As you are aware, under the FRCP you are required to categorize production by which request(s) the documents are
    referring to. You have not done this at all. Please update your responses immediately. Due to your failure to follow this
    most basic rule, it is impossible to determine if you have properly responded to the document requests. Once you
    provide this information, we reserve the right to raise additional issues.

    3. You imply that documents are being withheld due to privilege, yet no privilege log is provided. Please provide the
    privilege log immediately.

    4. Your response to interrogatory 2 does not list all of the damages or the categories. What category of damages is the
    $1,000,000 referring to? How is calculated. What are your current attorney's fees. Where are the documents that
    support this? Update this response immediately.

    5. Your responses to document requests 47 and 48 state that you have documents that you will show at a deposition or
    as part of dispositive motion/trial that are work product. I have never been at a deposition or trial where an attorney has
    shown an opposing party their internal notes or work product. Are you actually planning on doing that? Obviously,
    documents provided to you by your client are not covered by the work product doctrine just because they have been
    provided to you by your client.

    This is a good faith attempt to solve a discovery dispute. Our client reserves all of his rights to raise additional disputes
    after the above problems have been remedied.

    Thank you,

    Jason Lowe
    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630636878725240478&simpl=msg-f%3A16306368787… 1/1
4/16/2019
        Case                         Gmail - Re: POGODIN
               1:18-cv-00791-ENV-SMG Document            et al v. Cryptorion
                                                   56 Filed       04/16/19   et al, Page
                                                                                    - Discovery
                                                                                            4 of 11 PageID #: 1163


                                                                                         Jason Lowe <jasonflowe@gmail.com>



  Re: POGODIN et al v. Cryptorion et al, - Discovery
  Daniel Akselrod <da@valmandelpc.com>                                                      Fri, Apr 12, 2019 at 4:28 PM
  To: Jason F Lowe <jasonflowe@gmail.com>
  Cc: Eli Sarfaty <elisarfaty@gmail.com>, Eric Wertheim <ew@valmandelpc.com>, Peter Adelman
  <padelman@theadelmanfirm.com>



    Dear Mr. Lowe,



    Your aggressive tone is unnecessary and only serves to impeach your own
    declaration of good faith. It is also evident that your e-mail was quickly generated to
    set up a counter-attack to the letter we filed today with the Court (only after multiple
    attempts over nearly a month to resolve the issues), concerning the multitude of
    problems with the discovery positions Mr. Sarfaty has taken. In any event,
                                                                                 It is clear that Plaintiffs
    addressing the items in your email:                                          don't want their own
                                                                                                                deficiencies before the
                                                                                                                Court while their letter is
                                                                                                                pending.
                     1. “At this time” discovery is ongoing. Our clients are continuing to
                     review their records and, should they discover more responsive
                     documents, we will produce them at that time. We expect the other
                     parties in this action to do the same.

                     2. Your document response also did not categorize the documents that
                     were produced by you, and neither did Mr. Adelman’s. As those
                     document requests were served first, we expect your responses to them
                     to be corrected first as well. Once that is done, we will follow suit. It is
                     unreasonable for you to apply a standard to us which you yourself have
                     failed.

                     3. As above, you provided no privilege log (although attorney-client
                     privilege has been invoked to obstruct production of documents by your
                     predecessors, Aaron Messing, Esq. and A.Y. Strauss, LLC). Once you
                     produce a privilege log, we will follow suit.

                     4. The documents concerning the damages have been provided.
                     Principally, they are the Promissory Notes and the Memorandum of
                     Understanding. Those documents are the source of the $1,000,000.00
                     that was not repaid. The interest of 10% is accruing and is easy enough
                     to calculate as of a date certain. Our legal fees are ongoing – we
                     certainly do not need to send you every invoice as it is issued.
https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630641521645534145&simpl=msg-f%3A16306415216… 1/2
4/16/2019
        Case                          Gmail - Re: POGODIN
                1:18-cv-00791-ENV-SMG Document            et al v. Cryptorion
                                                    56 Filed       04/16/19   et al, Page
                                                                                     - Discovery
                                                                                             5 of 11 PageID #: 1164
                           Moreover, we are also seeking punitive damages, which are obviously up
                           to the Court to determine and award.

                           5. We are not aware of any rule that requires an attorney to pre-
                           disclose documents that the attorney has determined to be important for
                           use at depositions or in support of a motion. We have never before seen
                           a document request like this. Putting aside the obvious fact that we have
                           yet to make such determinations, your request is aimed at our mental
                           impressions of what documents we view to be important and thus
                           intrudes upon the work product doctrine. You are not entitled to our
                           thought process and we do not need to telegraph our strategy in
                           advance.

                           Very truly yours,


    Daniel Akselrod
    Attorney at Law




                  VA L M A N D E L , P. C .
    40 Exchange Place, Suite 1203

    New York, NY 10005

    (212) 668-1700

    Fax (212) 668-1701

    da@valmandelpc.com

    www.valmandelpc.com



    This e-mail message may contain legally privileged and/or confidential

    information. If you are not the intended recipient(s), or the employee

    or agent responsible for delivery of this message to the intended

    recipient(s), you are hereby notified that any dissemination, distribution

    or copying of this e-mail message is strictly prohibited. If you have

    received this message in error, please immediately notify the sender

    and delete this e-mail message from your computer.




    From: "Jason F Lowe" <jasonflowe@gmail.com>
    To: "Daniel Akselrod" <da@valmandelpc.com>
    Cc: "Eli Sarfaty" <elisarfaty@gmail.com>, "Jason Lowe" <jasonflowe@gmail.com>, "Eric
    Wertheim" <ew@valmandelpc.com>, "Peter Adelman" <padelman@theadelmanfirm.com>
    Sent: Friday, April 12, 2019 3:14:59 PM
    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630641521645534145&simpl=msg-f%3A16306415216… 2/2
4/16/2019
        Case                          Gmail - Re: POGODIN
                1:18-cv-00791-ENV-SMG Document            et al v. Cryptorion
                                                    56 Filed       04/16/19   et al, Page
                                                                                     - Discovery
                                                                                             6 of 11 PageID #: 1165


                                                                                           Jason Lowe <jasonflowe@gmail.com>



  Re: POGODIN et al v. Cryptorion et al, - Discovery
  Jason F Lowe <jasonflowe@gmail.com>                                                       Fri, Apr 12, 2019 at 5:06 PM
  To: Daniel Akselrod <da@valmandelpc.com>
  Cc: Eli Sarfaty <elisarfaty@gmail.com>, Eric Wertheim <ew@valmandelpc.com>, Peter Adelman
  <padelman@theadelmanfirm.com>

    This is the first we have heard from you stating you would like our docs categorized. We will do so by Monday and expect
    the same from. If you have an issue with another party, raise it with them.

    Similarly, we do not claim privilege all over the place but this is the first we have heard of your objection. I do not think we
    have withheld on privilege but if we have we will provide a log by Monday and expect the same from you.

    Your damage calculation should be updated in the interrogatory, not via email. I will expect that by Monday as well.

    With regards to documents shown at a deposition or for a dispositive motion, if you refuse to produce such documents,
    we will inform the Court and ask for an order of preclusion. We obviously have a right to those documents before you use
    them at a deposition or on a motion.

    Thank you,

    Jason Lowe
    [Quoted text hidden]



                  vmlogo.png
                  1K




https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630643872356720924&simpl=msg-f%3A16306438723… 1/1
4/16/2019
        Case                         Gmail - Re: POGODIN
               1:18-cv-00791-ENV-SMG Document            et al v. Cryptorion
                                                   56 Filed       04/16/19   et al, Page
                                                                                    - Discovery
                                                                                            7 of 11 PageID #: 1166


                                                                                         Jason Lowe <jasonflowe@gmail.com>



  Re: POGODIN et al v. Cryptorion et al, - Discovery
  Daniel Akselrod <da@valmandelpc.com>                                                      Fri, Apr 12, 2019 at 9:03 PM
  To: Jason F Lowe <jasonflowe@gmail.com>
  Cc: Eli Sarfaty <elisarfaty@gmail.com>, Eric Wertheim <ew@valmandelpc.com>, Peter Adelman
  <padelman@theadelmanfirm.com>



    Dear Mr. Lowe,



    1.       Categorization of Documents:



    Your first e-mail states that our failure to cross-reference our production to specific
    document requests violated a basic rule. When confronted with your own failure to
    comply with this basic rule, you seemed to take the position that we needed to notify
    you in advance that you should follow the basic rule although, of course, we
    received no such notice from you. Which is it?



    When initially Mr. Adelman and, later, you produced documents without cross-
    referencing to our requests - which is common in our experience despite your belief
    that categorization is a "basic rule" - we were content to leave it alone. Make a
    decision and let us know which way you want to proceed.



    2.         Privilege:



    Your e-mail states: “Similarly, we do not claim privilege all over the place but this is
    the first we have heard of your objection.” (Emphasis added).



    Your response to our document request has the following blanket objection:




https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630658773080476617&simpl=msg-f%3A16306587730… 1/4
4/16/2019
        Case                         Gmail - Re: POGODIN
               1:18-cv-00791-ENV-SMG Document            et al v. Cryptorion
                                                   56 Filed       04/16/19   et al, Page
                                                                                    - Discovery
                                                                                            8 of 11 PageID #: 1167
    “Defendant objects to each of these Requests insofar and to the extent they seek
    the disclosure of information or documents subject to the attorney-client privilege,
    the work product doctrine, or other privileges based upon statute or recognized at
    common law.” (Emphasis added).



    As we have seventeen document requests, it is logical that you have invoked
    privilege seventeen times.



    In contrast, we invoked the privilege in response to just three of your 45 document
    requests. Note, also, that Rule 26 does not require the receiving party to ask for a
    privilege log. As with categorization, if you thought a privilege log was due, you
    should have produced one.



    In the future, it would benefit everyone if there was less hyperbole and
    unsubstantiated allegations cast about.



    Since you undertook to produce it by Monday, we look forward to receiving privilege
    log then.



    3.         Damages Calculations:



    You asked in an e-mail, we responded in an e-mail. The documents that the
    calculations are based on have been produced to you twice now and you received
    the benefit of further clarification. Our interrogatory responses stand.



    4.         Documents to be used at Depositions and Motions:



    We are confused to what you mean in your email when you say “We obviously have
    a right to those documents before you use them at a deposition or on a motion.”


https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630658773080476617&simpl=msg-f%3A16306587730… 2/4
4/16/2019
        Case                         Gmail - Re: POGODIN
               1:18-cv-00791-ENV-SMG Document            et al v. Cryptorion
                                                   56 Filed       04/16/19   et al, Page
                                                                                    - Discovery
                                                                                            9 of 11 PageID #: 1168
    Our objection is to what appears to be a unique, unfounded demand for an attorney
    to identify what documents, from within the documents produced in discovery, the
    attorney thinks are important enough to use at a deposition or for other litigation
    purposes. To the extent requested, you are entitled to the production of relevant
    documents (the production of which is not otherwise objectionable, e.g., privilege).
    You are not entitled to know what opposing counsel thinks about the produced
    documents and not which of them he intends to use when.



    5.         Deadlines:



    In light of (i) the multiple discovery extensions given to your client and, later, to you;
    (ii) your significant discovery failings, most glaringly your unexplained failure to
    produce initial disclosures; (iii) the month that we have spent going back and forth to
    address your relevancy objections; and (iv) the disparity between when your
    documents were due - more than a month ago - and when ours were - yesterday -
    you are not in a position to unilaterally impose a one business day deadline for both
    sides to address the supposed categorization and privilege log issues. Once you
    and Mr. Adelman comply with your respective discovery obligations, we will comply
    with ours within a reasonable time.



    Very truly yours,




    Daniel Akselrod
    Attorney at Law




                VA L M A N D E L , P. C .
    40 Exchange Place, Suite 1203

    New York, NY 10005

    (212) 668-1700

    Fax (212) 668-1701

    da@valmandelpc.com

    www.valmandelpc.com



    This e-mail message may contain legally privileged and/or confidential

    information. If you are not the intended recipient(s), or the employee

https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630658773080476617&simpl=msg-f%3A16306587730… 3/4
4/16/2019
       Case                           Gmail - Re: POGODIN
               1:18-cv-00791-ENV-SMG Document             et al v.04/16/19
                                                    56 Filed      Cryptorion et al,Page
                                                                                    - Discovery
                                                                                            10 of 11 PageID #: 1169
    or agent responsible for delivery of this message to the intended

    recipient(s), you are hereby notified that any dissemination, distribution

    or copying of this e-mail message is strictly prohibited. If you have

    received this message in error, please immediately notify the sender

    and delete this e-mail message from your computer.




    From: "Jason F Lowe" <jasonflowe@gmail.com>
    To: "Daniel Akselrod" <da@valmandelpc.com>
    Cc: "Eli Sarfaty" <elisarfaty@gmail.com>, "Eric Wertheim" <ew@valmandelpc.com>, "Peter
    Adelman" <padelman@theadelmanfirm.com>
    Sent: Friday, April 12, 2019 5:06:10 PM
    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630658773080476617&simpl=msg-f%3A16306587730… 4/4
4/16/2019
       Case                           Gmail - Re: POGODIN
               1:18-cv-00791-ENV-SMG Document             et al v.04/16/19
                                                    56 Filed      Cryptorion et al,Page
                                                                                    - Discovery
                                                                                            11 of 11 PageID #: 1170


                                                                                         Jason Lowe <jasonflowe@gmail.com>



  Re: POGODIN et al v. Cryptorion et al, - Discovery
  Jason F Lowe <jasonflowe@gmail.com>                                                    Mon, Apr 15, 2019 at 12:58 PM
  To: Daniel Akselrod <da@valmandelpc.com>
  Cc: Eli Sarfaty <elisarfaty@gmail.com>, Eric Wertheim <ew@valmandelpc.com>, Peter Adelman
  <padelman@theadelmanfirm.com>

    We are unaware of any documents being withheld with regards to privilege.

    You did not raise that you cannot figure out what is being responded to based on a lack of categorization. We did raise
    that. We will draw this to the Court's attention if we do not receive that today.

    I see that you are refusing to update your other responses, so we will also raise that with the Court.

    Thank you,

    Jason Lowe
    [Quoted text hidden]



                  vmlogo.png
                  1K




https://mail.google.com/mail/u/1?ik=b333a80265&view=pt&search=all&permmsgid=msg-f%3A1630900070140538809&simpl=msg-f%3A16309000701… 1/1
